DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 6, there is an inconsistency between the language in the preamble and a certain portion(s) of the body of the claim, thereby making the scope of the claim indefinite and unclear. Applicant is required to clarify what subject matter the claim is intended to be drawn to, i.e., either the subcombination of a tool alone or the combination of the tool and an internal combustion engine and its further limitations, and that the language of the claim be amended to be consistent with this intent. For the sake of examination, only “a tool” is interpreted as positively recites, therefore, “an internal combustion engine and its further limitations” do not further define the invention.
Regarding claim 8, claim 8 recites “The tool” in preamble of the claim. However, the scope of the claim is indefinite as a preamble of claim 5 (which upon claim 8 depends) recites method--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2005/0086785 A1) in view of Steffes et al (4,922,749) and Belcher (US 6,640,670 B2).
Regarding claim 1, Young (‘785) discloses a tool for attaching and detaching a rotary body 52 (para[0029]) fastened to an end portion of a rotary shaft 56 (para[0029]), comprising: 
a replacing assembly 62,64 (para[0026], figs5,7-8) which is connected to the end of the rotary shaft 56 (para[0032]); 
a puller 22 (para[0021]) which is detachably connected to the replacing assembly 62,64 to operate the replacing assembly 62,64 to rotate; 
a bolt 38 (para[0025],[0027]) which passes through the puller 22 in a freely retractable manner and is connected to the rotary body 52 (fig8]); and 
a rotation prevention tool 58 (fig8, para[0034]) for the puller 22, 

However, Young does not explicitly disclose that the rotary body 52 is fastened to the end portion of the rotary shaft 56 by a nut and that the replacing assembly 62,64 is a socket wrench connected to the nut to operate the nut to rotate. 
It is noted that Young teaches that the replacing assembly 62,64 comprises a pilot member 62 (para[0026]). 
Steffes et al (‘749) teaches a use of a rotary body 18 which is fastened to an end portion of a rotary shaft 14 by a nut 20 (figs1-2). 
Belcher (‘670) teaches a use of a socket wrench 124 connected to a nut 112 to operate the nut 112 to rotate (col.3 lines28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young to use a socket wrench as a replacing assembly to engage with a nut, as taught by Steffes et al and Belcher, for the purpose of replacing a rotary body which is attached to a rotary shaft via a nut.
Regarding claim 2, Young (‘785) discloses a tool for attaching and detaching a rotary body 52 (para[0029]) fastened to an end portion of a rotary shaft 56 (para[0029]), comprising: 
a replacing assembly 62,64 (para[0026], figs5,7-8) which is connected to the end of the rotary shaft 56 (para[0032]); 
a puller 22 (para[0021]) which is detachably connected to the replacing assembly 62,64 to operate the replacing assembly 62,64 to rotate; 
a bolt 38 (para[0025],[0027]) which passes through the puller 22 in a freely retractable manner and is connected to the rotary body 52 (fig8]); and 
a rotation prevention tool 58 (fig8, para[0034]) for the puller 22, 

However, Young does not explicitly disclose that the rotary body 52 is fastened to the end portion of the rotary shaft 56 by a nut and that the replacing assembly 62,64 is a socket wrench connected to the nut to operate the nut to rotate. 
It is noted that Young teaches that the replacing assembly 62,64 comprises a pilot member 62 (para[0026]). 
Steffes et al (‘749) teaches a use of a rotary body 18 which is fastened to an end portion of a rotary shaft 14 by a nut 20 (figs1-2). 
Belcher (‘670) teaches a use of a socket wrench 124 connected to a nut 112 to operate the nut 112 to rotate (col.3 lines28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young to use a socket wrench as a replacing assembly to engage with a nut, as taught by Steffes et al and Belcher, for the purpose of replacing a rotary body which is attached to a rotary shaft via a nut.
Regarding claim 3
Regarding claim 4, the combination of Young, Steffes et al, and Belcher teaches the tool for attaching and detaching the rotary body according to claim 1. Young further discloses wherein the rotary shaft 56 is a crankshaft of an internal combustion engine 50 (para[0029]), and the rotary body 52 is a flywheel press-fitted to an end portion of the crankshaft (para[0029]). It is noted that, as aforementioned, further limitations of the rotary shaft and the rotary body are interpreted as intended use and it is only required for the tool to be capable of performing the intended use. 
Regarding claim 5, the combination of Young, Steffes et al, and Belcher teaches a method of attaching and detaching the rotary body 52 to and from the rotary shaft 56 by using the tool for attaching and detaching the rotary body 52 according to claim 1, wherein the socket wrench (62,64-Young, 124-Belcher) is coupled to the nut (20 - Steffes et al; 112 - Belcher) fastened to the rotary shaft 56 (Young), and the rotary body 52 (Young) is coupled to the puller 22 (Young) assembled to the socket wrench (62,64-Young, 124-Belcher) via the bolt (38-Young) to rotate the socket wrench forward and backward while preventing the rotation of the puller 22 (via the rotation prevention tool 58 - Young), whereby the nut (20 - Steffes et al; 112 - Belcher) is loosened or fastened to detach or attach the rotary body 52 (Young) from or to the rotary shaft 56 (Young).
Regarding claim 6¸ the combination of Young, Steffes et al, and Belcher teaches the tool for attaching and detaching the rotary body according to claim 1. Young further discloses wherein the rotary shaft 56 is a crankshaft of an internal combustion engine 50 (para[0029]), and the rotary body 52 is a flywheel press-fitted to an end portion of the crankshaft (para[0029]). It is noted that, as aforementioned, further limitations of the rotary shaft and the rotary body are interpreted as intended use and it is only required for the tool to be capable of performing the intended use.
Regarding claim 7, the combination of Young, Steffes et al, and Belcher teaches the method for attaching and detaching the rotary body according to claim 1. Young further 
Regarding claim 8, the combination of Young, Steffes et al, and Belcher teaches the method for attaching and detaching the rotary body according to claim 1. Young further discloses wherein the rotary shaft 56 is a crankshaft of an internal combustion engine 50 (para[0029]), and the rotary body 52 is a flywheel press-fitted to an end portion of the crankshaft (para[0029]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAHEE HONG/Examiner, Art Unit 3723